UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

MANUEL BRITO,

                          Plaintiff,              17 Civ. 6969 (HBP)

      -against-                                  OPINION
                                                 AND ORDER
1890 REALTY, LLC and
BEN BENJAMIN,

                          Defendants.

-----------------------------------x



              PITMAN, United States Magistrate Judge:


              This matter is before me on the parties'       joint applica-

tion to approve their settlement (Letter of Michael R. Minkoff,

Esq., to the undersigned, dated Aug. 31, 2018           (Docket Item

( "D. I.")   33)   ( "Minkoff Letter") ) .   All parties have consented to

my exercising plenary jurisdiction pursuant to 28 U.S.C. §

636(c).

              Plaintiff alleges that he worked as a live-in building

superintendent for defendants from August 4, 2004 until January

12, 2017     (Amended Complaint, dated Oct. 9, 2017       (D.I. 13)    ("Am.

Compl.") en 12).       Plaintiff brings this action under the Fair

Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 e t ~ - , and the

New York Labor Law ("NYLL"), claiming that defendants failed to

pay overtime premium pay, unlawfully deducted wages from his pay
and failed to pay weekly wages (Compl.   ~~   28-45).   According to

plaintiff, defendants owe him $12,385.19 in unpaid wages and

$12,385.19 in liquidated damages (Minkoff Letter at 4).

          Defendants deny plaintiff's claims and contend that

plaintiff received additional compensation for all hours worked

in excess of 40 hours per week (Minkoff Letter at 4).       Defendants

also claim that plaintiff worked fewer than 40 hours per week

during "many weeks" of his employment (Minkoff Letter at 4).

          The parties agreed to the material terms of a settle-

ment, consisting of a $25,000.00 offer of judgment against

defendants, pursuant to Rule 68 of the Federal Rules of Civil

Procedure (D.I. 31), and a separate agreement by defendants to

pay $18,000.00 for plaintiff's attorneys' fees and costs.       The

parties submitted their proposed settlement for judicial approval

on September 13, 2018   (Minkoff Letter; Minkoff Letter, Ex. A;

Minkoff Letter, Ex. B).   Because I did not preside over a settle-

ment conference in this case, my knowledge of the underlying

facts and the justification for the settlement is limited to

plaintiff's counsel's representations in the letter submitted in

support of the settlement.

          The terms of the settlement provide that defendants

will pay a total amount of $43,000.00         a $25,000.00 Rule 68

offer of judgment against defendants and $18,000.00 to be paid to

                                  2
plaintiff's counsel for fees and costs          in two equal payments

of $21,500.00, the first payment to be made within 30 days of the

court's approval of the settlement and the second within 60 days

of the court's approval of the settlement (Minkoff Letter, Ex. A;

Minkoff Letter, Ex. B).

           Court approval of an FLSA settlement 1 is appropriate

           "when [the settlement] [is] reached as a result of
           contested litigation to resolve bona fide disputes."
           Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376,
           at *12 (S.D.N.Y. Sept. 16, 2011).  "If the proposed
           settlement reflects a reasonable compromise over con-
           tested issues, the court should approve the settle-
           ment." Id. (citing Lynn's Food Stores, Inc. v. United
           States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982)).

Agudelo v. E   &   D LLC, 12 Civ. 960 (HB), 2013 WL 1401887 at *1

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original).

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."      Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp.

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)   (internal quota-


       1
       As plaintiff's counsel notes (Minkoff Letter at 1-2), there
is disagreement among judges in this Circuit concerning whether
the FLSA requires judicial approval of a settlement by Rule 68
offer of judgment. See Yu v. Hasaki Rest., Inc., 874 F.3d 94, 98
 (2d Cir. 2017).  Because I approve the parties' settlement, I
need not decide whether judicial approval is required under these
circumstances. Lin v. Grand Sichuan 74 St Inc., 15 Civ. 2950
 (RA), 2018 WL 3222519 at *4 (S.D.N.Y. July 2, 2018) (Abrams,
D. J.) .

                                    3
tion marks omitted).   In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA] settle-
          ment is fair and reasonable, a court should consider
          the totality of circumstances, including but not lim-
          ited to the following factors:   ( 1) the plaintiff's
          range of possible recovery; (2) the extent to which the
          settlement will enable the parties to avoid anticipated
          burdens and expenses in establishing their respective
          claims and defenses; (3) the seriousness of the litiga-
          tion risks faced by the parties; (4) whether the set-
          tlement agreement is the product of arm's-length bar-
          gaining between experienced counsel; and (5) the possi-
          bility of fraud or collusion.

(internal quotation marks omitted).       The settlement here satis-

fies these criteria.

           First, plaintiff's net settlement of $25,000.00 repre-

sents more than 100% of his total alleged damages       (Minkoff Letter

at 4).   This percentage is clearly reasonable.       See Redwood v.

Cassway Contracting Corp., 16 Civ. 3502 (HBP), 2017 WL 4764486 at

*2 (S.D.N.Y. Oct. 18, 2017)   (Pitman, M.J.)     (net settlement of

29.1% of FLSA plaintiffs' maximum recovery is reasonable);

Chowdhury v. Brioni America, Inc., 16 Civ. 344       (HBP), 2017 WL

5953171 at *2 (S.D.N.Y. Nov. 29, 2017)       (Pitman, M.J.)   (net

settlement of 40% of FLSA plaintiffs' maximum recovery is reason-

able); Felix v. Breakroom Burgers     &   Tacos, 15 Civ. 3531 (PAE),



                                  4
2016 WL 3791149 at *2    (S.D.N.Y. Mar. 8, 2016)   (Engelmayer, D.J.)

(net settlement of 25% of FLSA plaintiff's maximum recovery is

reasonable).

             Second, the settlement will entirely avoid the expense

and aggravation of litigation.     Because the action settled prior

to the taking of depositions, the parties will be able to avoid

this burden and expense.

             Third, the settlement will enable plaintiff to avoid

the risk of litigation.     Defendants denied plaintiff's allega-

tions and presented documentary evidence to contradict plain-

tiff's claims.     Given this documentary evidence and the fact that

plaintiff bears the burden of proof, it is uncertain whether, or

how much, plaintiff would recover at trial.

             Fourth, counsel represents that the settlement is the

product of arm's-length bargaining between experienced counsel.

There is no evidence to the contrary.

             Fifth, there are no factors here that suggest the

existence of fraud.     Counsel represents that the settlement was

agreed upon after extensive negotiations between the parties'

attorneys.

             Finally, the agreement between the parties provides

that defendants will pay $18,000.00 to plaintiff's counsel for

attorneys' fees and out-of-pocket costs (Minkoff Letter, Ex. B).

                                   5
This payment is more than 41% of the total settlement amount.

Where counsel seeks more than 40% of the settlement amount as

attorneys' fees, he must provide documentation to support an

award in excess of the standard one-third of the settlement

amount.   Aguino v. Fort Washington Auto Body Corp., 16 Civ. 390

(HBP), 2017 WL 1194734 at *3 (S.D.N.Y. Mar. 31, 2017)   (Pitman,

M.J.), citing Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 2016 (2d Cir. 2015).   Here, plaintiff's counsel has provided

redacted billing records in support of their agreement (Minkoff

Letter, Ex. C).   After reviewing counsel's billing records and

given the arm's-length negotiation that led to the parties'

agreement concerning attorneys' fees,   I find the agreement

reasonable and supported by the documentation provided.

           Accordingly, for all the foregoing reasons, I approve

the settlement in this matter.   In light of the settlement, the

action is dismissed with prejudice and without costs.     The Clerk

is respectfully requested to mark this matter closed.


Dated:     New York, New York
           March 28, 2019
                                     SO ORDERED



                                        ?~ ✓~
                                     HENRY PITMAN
                                     United States Magistrate Judge



                                 6
Copies transmitted to:

All Counsel




                         7
